Citation Nr: 1133729	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a disability rating in excess of 70 percent for service-connected mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) that denied service connection for diabetes mellitus, bilateral hearing loss, and tinnitus, a disability rating in excess of 30 percent for service-connected mood disorder, and a total disability rating based on unemployability (TDIU).

By a February 2011 decision of a Decision Review Officer (DRO), the Veteran's service-connected mood disorder was assigned a 70 percent disability rating.  However, as the 70-percent evaluation was less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The February 2011 DRO decision also granted a TDIU.  The DRO's action represented a full grant of the benefit sought as to the Veteran's claim of entitlement to a TDIU and the Board will confine its consideration to the issues set forth on the decision title page.

By a February 2010 statement, the Veteran requested a hearing, via videoconference, before a Veterans Law Judge.  Thereafter, in a June 2011 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2010).





FINDING OF FACT

On June 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with regard to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for bilateral hearing loss and tinnitus; and entitlement to a disability rating in excess of 70 percent for service-connected mood disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

The Veteran's February 2009 Substantive Appeal perfected his appeal as to the issues set forth on the title page.  In a June 2011 written statement, the Veteran stated that he was withdrawing his appeal.

The Board finds that the written statement submitted by the Veteran satisfies the requirements for the withdrawal of a substantive appeal.  There remain no allegations of errors of fact or law for appellate consideration concerning the issues and the Board therefore has no jurisdiction to review the issues.
Accordingly, the issues perfected at the time of the Veteran's June 2011 statement, including whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for bilateral hearing loss and tinnitus; and entitlement to a disability rating in excess of 70 percent for service-connected mood disorder, are dismissed.


ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is dismissed without prejudice.

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed without prejudice.

The appeal concerning the issue of entitlement to service connection for tinnitus is dismissed without prejudice.

The appeal concerning the issue of entitlement to a disability rating in excess of 70 percent for service-connected mood disorder is dismissed without prejudice.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


